DETAILED ACTION
This office action is in response to the application filed on January 5, 2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claim 1.  Therefore, the “a first power switching tube and an input inductor connected in parallel” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-2 and 5 are objected to because of the following informalities:  See below the claim is rewritten and bolded is how the claim should read parenthesis is how is read.  Appropriate correction is required.
	1. A high-gain quasi-resonant DC-DC converter based on a voltage doubling rectifier circuit, comprising a booster circuit, a clamping circuit, a series resonance loop and a bidirectional positive and negative voltage doubling rectifier circuit; wherein the booster circuit comprises a first power switching tube and an input inductor connected in parallel, and a first anti-parallel diode is connected in parallel to the first power switching tube; the clamping circuit comprises a second power switching tube and a second capacitor connected in parallel, and a second anti-parallel diode is connected in parallel to the second power switching tube; the series resonance loop comprises a leakage inductance inductor and a first capacitor; and the bidirectional positive and negative voltage doubling rectifier circuit comprises a first diode, a second diode, a third diode, a fourth diode, a first output capacitor, a second output capacitor, a third output capacitor, a fourth output capacitor and a load resistor; operating mode 1: at time t0, the second power switching tube is switched off, and a current difference between (a) the leakage inductance current 1L and an input inductor current 1LB passes through the first anti-parallel diode of the first power switching tube, the first power switching tube is switched on at zero voltage, and a current in the first anti-parallel diode of the first power switching tube is zero; operating mode 2: at time t1, a direction of (the) a current in the first power switching tube is changed, an input power supply charges the input inductor through the first power switching tube, a primary coil winding, the first capacitor and the leakage inductance inductor constitute the series resonance loop, the second diode and the third diode of an output circuit are switched on, a voltage of (the) a secondary coil winding is converted to that of the primary coil winding as u° n wherein n is a turns ratio of the converter, under a combined action of the voltage converted to the primary coil winding, from the secondary coil winding and (the) a first capacitance, the leakage inductance current 1Lk is gradually decreased to zero, and a mathematical model of the circuit  under this mode is shown as Equation (1),…

wherein C1 is the first capacitor, Uc1 is a voltage at both ends of the first capacitor, and Lk is the leakage inductance inductor; operating mode 3: at time t2 , the leakage inductance inductor and the first capacitor resonate, a direction of the leakage inductance current Ilk changes, a direction of a primary current changes, followed by a change in a direction of a secondary current of (the) a transformer, such that the second diode and the third diode are switched off, and the first diode and the fourth diode are switched on, (a) the voltage doubling rectifier circuit of the output circuit continues to charge a load and a sum  of a voltage on the first output capacitor and a voltage on the fourth output capacitor is still Uo/n after being converted to the primary side formulas for
calculating the primary current and a voltage of the transformer are as follows:

wherein Uc1 represents a voltage of the first capacitor, Wr represents a resonance frequency, and Wr…

operating mode 4: at time 3 , the leakage inductance current Ilk resonates to zero and the converter enters a switch-off state, wherein during this stage, a power supply keeps charging the input inductor LB such that the input inductor current 1LB remains constant, a current in the output circuit is zero, the first diode, the second diode, the third diode and the fourth diode are switched off, the second output capacitor and the fourth output capacitor directly supply power to the load, and the leakage inductance current ILk of the high-frequency transformer at this stage can be obtained as:

wherein a sum of a voltage of a primary winding of the transformer and the voltage of the first capacitor C1 is UN, and a principle of volt-second balance is applied as:

 in the Equations, 1 , 2 and U3 are sums of the voltage of the primary winding of the transformer and the voltage of the first capacitor in mode 1, mode 2 and mode 3, respectively; operating mode 5: at time t4 , the first power switching tube is switched off, the current difference between an input current and a transformer current flows through the second anti-parallel diode of the second power switching tube, the second capacitor is discharged, the first capacitor is charged, a current flowing through the second power switching tube changes from negative to zero, a zero-voltage-switching condition is created such that the second power switching tube is switched on at zero voltage, the second diode and the third diode are switched on, the first diode and the fourth diode are switched off, and this phase ends when the current Is2 through the second power switching tube reaches zero; and operating mode 6: at time t5, a current of the second anti-parallel diode of the second power switching tube reaches zero, a direction of the current Zs2 flowing through the second power switching tube changes, the direction of the leakage inductance current ILk remains unchanged and the leakage inductance current iLk increases linearly, the second diode and the third diode are switched on, during time period t4 - t6, the input inductor current flows through the primary winding of the transformer and charges the first capacitor all the time, and a mathematical model during this time period t4 - t6 is shown as Equation (7):

wherein C2 is the second capacitor.

2. The high-gain quasi-resonant DC-DC converter based on the voltage doubling rectifier circuit according to claim 1, wherein when a switch-on control signal is applied to the first power switching tube, the second power switching tube is controlled to be switched off, the first anti-parallel diode is switched on, current and voltage resonance occurs in the series resonance loop, and an alternating current and voltage are generated in (a) the primary coil winding; a first-stage voltage boost is completed on a secondary coil winding side by a high frequency transformer; at the same time, the second diode and the third diode, and the first diode and (a) the fourth diode, in the secondary coil winding are switched on in turn during a positive half-cycle and negative half-cycle of an alternating-current (AC), so as to complete AC voltage doubling rectification on the secondary coil winding side of the transformer, and thus achieve a voltage boost on the secondary coil winding side on the basis of a voltage boost on a primary coil winding side; finally, direct current with a high voltage gain is obtained on a circuit load, the first power switching tube is then switched on at zero voltage, a direct-current power supply charges the input inductor, and currents of other branches are zero; the third output capacitor and the fourth output capacitor maintain a load supply current; and when (a) the switch-on control signal is applied to the second power switching tube, the first power switching tube is controlled to be switched off; first, the second anti-parallel diode is switched on, (an) the input current charges the second capacitor through the second anti-parallel diode, when a voltage of the capacitor is higher than a voltage of the power supply, the second power switching tube is switched on at zero voltage, and the second capacitor discharges, and charges the leakage inductance inductor in series and the first capacitor to store energy for a next stage of series resonance.

5. The high-gain quasi-resonant DC-DC converter based on the voltage doubling rectifier circuit according to claim 1, wherein (a) the primary coil winding of the converter is N1, (a) the secondary coil winding of the converter is N2, and the turns ratio of the converter is n = N2/ N
Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 line 13 “and a load resistor”. It is not clear if the load resistor is included in the bidirectional positive and negative voltage doubling rectifier circuit or is separate. According to the drawings is separate.
	Claim 1 recites formulas to determine operation of the circuit however there are variables in the equation that lack description or definition, e.g. Uo, t-t2, d1-d3.
	Claim 1 page 2 line 6 “a load” it is not clear if this load is the same or different from the one in line 13.
	Claim 1 page 2 line 14 “a power supply” it is not clear if this power supply is different or the same as the one mentioned in page 1.
	Claim 2 line 6 “a high frequency transformer” it is not clear if this transformer is the same or different from the one in claim 1.
	Claim 2  line 12-13 “a circuit load” and “a direct current power supply” it is not clear if this load is the same or different from the one in claim 1 and it is not clear if this power supply is different or the same as the one mentioned in page 1.
Claims 3-5 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).





Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references are: Yasumura US 20050068792 and US 20050281059, Nakahori US 20170126136, Jang US 20020044461 and Pan US 20140104893. However, none of the references teach or show the structure of Figure 1 nor the operation as shown in Figure 2 from times t0-t5.

Conclusion
This application is in condition for allowance except for the following formal matters: Discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838